This is an error proceeding, adversary in character, and is not properly entitled. However, *Page 266 
no question has been raised by counsel regarding the petition in error or the title of the cause.
H.R. Tredway and A.M. Sanford filed their first partial account as administrators of the estate of A.C. Daniels, deceased, in which they charged themselves with the following items:
April 8, H.J. Nichols, services Milan farm deal .................................................  $5 00
April 8, M.E. Blum, treas., taxes on Mich. Farm ................................................. 138 23
Dec. 19, E.S. Davoll, 1921 tax title, abstract, rec.  fees on Milan farm ............................ 225 00
On the back of the account, and before the affidavit attached thereto, under the words, "Statement of Funds," appears the following: "W.S.  Edith Woodrow, 52 acres of land in lieu mtg., $3,000.00."
Exceptions were filed to these items of account in the court of probate. That court overruled the exceptions. On appeal to the court of common pleas, the exceptions were sustained. This proceeding in error is brought to reverse the judgment of the court of common pleas sustaining the exceptions.
It appears from the record that the administrators held as assets in their hands a note for $3,500, dated April 8, 1921, payable to the order of E.S. Davoll, due 5 years after date, with interest at 7 per cent., payable semi-annually. This note was secured by a mortgage on 52 acres of land in Washtenaw county, Mich. April 26, 1924, E.S. Davoll transferred the note in question, indorsed in blank, to A.C. Daniels, and executed and delivered therewith an assignment of the mortgage. A.C. Daniels died in September, 1924. By deed dated March 3, *Page 267 
1925, the mortgagors conveyed to the administrators the premises in question, in satisfaction of the mortgage indebtedness, and on March 10, 1925, the administrators executed to the mortgagors a written cancellation of the mortgage, which was subsequently recorded. April 8, 1925, the administrators paid to H.J. Nichols $5 for services in connection with the transaction, and to M.E. Blum, treasurer, taxes on the mortgaged land amounting to $138.23, and on December 19, 1925, to E.S. Davoll, for tax title, abstract, and fees in respect to the real estate in question, $225. The items of receipts in the first partial account to which exceptions were taken cover these payments, and the item in question, under "Statement of Funds," namely, "52 acres of land in lieu of mtg. $3,000.00," covers the land taken in payment of the mortgage.
The statutes of Ohio require an administrator to collect the assets of the estate within one year after date of the administration bond, unless there is an extension of time for so doing. Sections 10684 and 10685, General Code. One of the most important duties devolving upon an administrator of an estate is to collect the debts due the estate, and, where an administrator has in his hands, as part of the assets, a note secured by a mortgage upon real estate, it is his duty to collect the note, and, if necessary, to foreclose the mortgage, and it is wholly beyond his power and authority as personal representative of the estate to accept a conveyance of the real estate in satisfaction of the indebtedness evidenced by the note and mortgage. If he wrongfully does so, he cannot properly and legally charge himself in the account with moneys expended in connection with or *Page 268 
in furtherance of the transaction; nor can he properly list in his account, as a part of the funds of the estate, the real estate so wrongfully and unlawfully conveyed to him.
The judgment of the court of common pleas in sustaining the exceptions and disallowing the items in the account excepted to was not erroneous, and the judgment will be affirmed.
Judgment affirmed.
RICHARDS and LLOYD, JJ., concur.